Citation Nr: 1807343	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-17 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an increased initial disability rating for post-traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling prior to April 3, 2014 and 70 percent from April 3, 2014.  

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Board remanded the claim in August 2016 for additional development.

In May 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to April 3, 2014, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; reduced reliability, deficiencies in most areas.

2. From April 3, 2014, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 30 percent for PTSD prior to April 3, 2014, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, DC 9411 (2017).

2. The criteria for a rating in excess of 70 percent for PTSD from April 3, 2014 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, DC 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Further, the Board finds that the August 2016 remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

II. Legal Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321 (2017); see generally, 38 C.F.R. § Part IV (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017); see also 38 C.F.R. § 3.102 (2017).  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

III. Merits of the Claim

The Veteran's service-connected PTSD is currently evaluated as 30 percent disabling prior to April 3, 2014, and as 70 percent disabling April 3, 2014.  He asserts that the currently assigned evaluation does not adequately reflect the severity of his disability.  Therefore, he seeks an increased rating for both periods.

The Veteran's PTSD is currently rated under 38 C.F.R. § 4.130, DC 9411.  Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  An examiner's classification of the level of psychiatric impairment, by words or a GAF score is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  See also 38 C.F.R. § 4.126(a).

Turning to the evidence of record, in a September 2011 Los Angeles VAMC treatment record, the attending physician noted the Veteran's demeanor was depressed, he made poor eye contact, and his responses were delayed.  The physician assigned a GAF of 55.  

The Veteran was afforded a VA PTSD examination in March 2012.  Following an examination and review of the claims file, the examiner noted the Veteran had a long history of alcohol abuse, including period of abstinence, relapse, and remission.  Symptoms attributable to the Veteran's PTSD included anxiety, depressed mood, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  The examiner noted that the best description of the Veteran's current psychiatric impairment is that his symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In an August 2012 Los Angeles VAMC treatment record, the Veteran reported stress over employment issues.  The Veteran stated that he sometimes thinks he would be better off dead than fighting his injustices; however, he noted that he has never made a plan, as it is the coward's way out and against his Muslim faith.  The attending physician noted the Veteran was alert, oriented, and friendly.  There were no signs of psychosis and he appeared more anxious than depressed.  

In a February 2013 Los Angeles VAMC treatment record, the Veteran was noted to be actively participating in group therapy and increasingly able to challenge his own maladaptive thinking.  The attending physician noted the Veteran was alert and oriented, with clear and logical thought processes.  His mood was anxious with congruent affect.  He was assigned a GAF of 55.

The Veteran was afforded another VA mental health examination in August 2014.  The Veteran endorsed audio hallucinations, visual hallucinations, and paranoid ideations.  The examiner noted the Veteran's mood was dysthymic with a normal range of affect.  The Veteran's thought processes were fairly logical and goal-directed with no evidence of suicidal or homicidal ideations.  Following examination, the examiner noted that all of the Veteran's symptoms are due to PTSD because of the length of his sobriety.  The examiner found that the best description of the Veteran's current psychiatric impairment is that his symptoms cause occupational and social impairment with deficiencies in most areas such as work school family relations judgment thinking and mood.  Symptoms attributable to the Veteran's PTSD included anxiety, depressed mood, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, impaired judgment, and spatial disorientation.  

In January 2015, the Veteran saw a psychiatrist at Los Angeles VAMC for his PTSD.  The Veteran noted his nightmares and flashbacks were in fair control, and his depression was not as severe.  The psychiatrist noted some paranoid projections and bouts of insomnia.  However, the psychiatrist noted the Veteran was alert, oriented, well dressed, friendly, and cooperative.  

In May 2015, the Veteran met with a social worker at the Los Angeles VAMC to apply for housing assistance.  The Veteran reported having positive relationships with his adult children, close Muslim faith community, and friends he can contact for additional support.  The Veteran noted having nightmares and flashbacks at times, but described his overall mood as positive.  The social worker noted his affect appeared congruent with his stated mood.  She stated that he is not a threat to himself or others.  

In a March 2017 Los Angeles VAMC psychiatric note, the Veteran reported he has no flashbacks, nightmares, agitations, paranoia, or irritability.  He also noted his sleep and mood have improved.  The psychiatrist noted that the Veteran was well dressed, groomed, friendly, and alert.  Moreover, the psychiatrist noted there was no overt psychosis, suicidal or homicidal ideation, and his mood improved.

At his May 2017 Board hearing, the Veteran testified that his symptoms include difficulty getting along with people, difficulty following instructions, nightmares, hyper-vigilance, suicidal and homicidal ideation, and difficulty maintaining personal hygiene.

A. Increased Rating Prior to April 3, 2014.

For the period prior to April 3, 2014, the Board finds that a disability rating in excess of 30 percent is not for application.  Rather, the Veteran's PTSD more nearly approximated "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks" and is therefore adequately contemplated by the assigned 30 percent rating.

In this regard, prior to April 3, 2014, the medical evidence of record fails to demonstrate that the criteria set out in DC 9411, or any symptomatology of similar frequency, severity and duration necessary for the assignment of a 50 percent (or higher) rating, had been met.  The Veteran's symptoms as documented in the March 2012 VA examination included anxiety, depressed mood, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  Furthermore, the Veteran was able to maintain a good relationship with his family and was an active member of his mosque.  He was consistently alert and oriented; his thought process was intact; there was no evidence of paranoia, delusions, or hallucination; and he denied suicidal and homicidal ideation.  Moreover, the Veteran's assigned GAF scores during the period were 55, which is indicative of moderate symptoms.  Notably, the March 2012 VA examiner concluded that the Veteran's PTSD symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

As such, the Board finds that the assigned 30 percent disability rating most closely approximates the Veteran's PTSD symptomatology during the rating period prior to April 3, 2014.  The Veteran's symptoms as a whole during the rating period are not of similar severity, frequency, and duration to those in the rating criteria for an increased 50 percent or higher disability rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

As the preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating for PTSD in excess of 30 percent prior to April 3, 2014.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert, supra.

B. Increased Rating from April 3, 2014

After consideration of the evidence of record, including that discussed above, the Board finds that the assigned 70 percent disability rating is most appropriate for the rating period from April 3, 2014, and the preponderance of the evidence is against the Veteran's claim for an increased disability rating in excess of 70 percent for PTSD during the rating period.

The Board finds that, collectively, the above-described evidence does not document that the Veteran's PTSD symptoms result in total occupational and social impairment.  Indeed, the evidence, notably the August 2014 VA examination, reflects that throughout the period under consideration, the Veteran's psychiatric symptoms primarily have included anxiety, depressed mood, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, impaired judgment, and spatial disorientation.  

While the Veteran has reported periods of experiencing paranoia, flashbacks, and nightmares, he has not displayed grossly inappropriate behavior, persistent danger of hurting himself or others, or intermittent ability to perform activities of daily living, including minimal personal hygiene.  Additionally, recent medical records document the Veteran's thought processes as coherent with no delusions or hallucinations.  As noted, the Veteran has reported to his psychiatrist that he no longer experiences flashbacks, nightmares, agitations, paranoia, or irritability.  Furthermore, there is no evidence the Veteran has homicidal or suicidal ideation.

The Board has also fully considered the lay statements of record, which are competent insofar as they relate to observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Notably, however, the lay evidence of record is not competent to provide an expert opinion as to the Veteran's level of functional impairment as a result of his observable PTSD symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, it is afforded less probative value than the objective psychiatric medical evidence of record.

Therefore, the Board finds that the assigned 70 percent disability rating most closely approximates the Veteran's PTSD symptoms from April 3, 2014, and that his symptoms as a whole during the rating period are not of similar severity, frequency, and duration to those in the rating criteria for an increased 100 percent disability rating.  Vazquez-Claudio, supra.

Therefore, the preponderance of evidence is against the Veteran's claim of entitlement to an increased disability rating in excess of 70 percent from April 3, 2014.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.

Furthermore, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The Board notes that a TDIU was granted in a July 2015 rating decision.


ORDER

Prior to April 3, 2014, an initial rating in excess of 30 percent for PTSD is denied.

From April 3, 2014, a rating in excess of 70 percent for PTSD is denied.


REMAND

The Veteran asserts that he has hearing loss and tinnitus due to in-service noise exposure.  Specifically, he testified that as a ship seaman, he was exposed to hazardous noise from gunner fire while aboard a ship.  See May 2017 hearing transcript

In an October 2012 Los Angeles VAMC records, the Veteran's physician noted significant military noise exposure in Vietnam.  The physician noted hearing loss at 250 Hz-4000 Hz; however, the report does not appear to include Maryland CNC controlled speech discrimination testing scores.  This record provides an indication that the Veteran's disabilities may be associated with service.

Based on the foregoing, the Board finds that a VA examination is warranted to ascertain the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss and tinnitus manifested in or is otherwise related to the Veteran's military service, including noise exposure therein.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


